DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/4/2021 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The new title of the invention submitted 9/22/2022 is acknowledged and accepted by the Office.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 9/22/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse as part of the reply filed on 9/22/2022.

Claim Status
Claims 1-12 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 5 recites the limitation "the other region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the other region" will be interpreted to reads as "another region of the at least one protrusion".
Claim 6 recites "the exposed other region" in lines 1-2. Since claim 6 depends from claim 5, for examination purposes, "the exposed other region" will be interpreted to reads as "the exposed another region".

B.	Claim 8 recites the limitation "the first reflective electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first reflective electrode" will be interpreted to reads as " the first reflective electrode is".
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2016/0155790 A1, hereafter Lee).
Re claim 1, Lee discloses in FIG. 11 (with references to FIGS. 1-7) a display device, comprising:
a substrate (100; ¶ [0031]) where an emission area (display/active region; ¶ [0039]) and a non-emission area (edges of the display device in where a controller, etc. may be disposed; ¶ [0039]) are defined;
a circuit element layer (region of TFT/Cap; ¶ [0030]) disposed on the substrate (100) and having circuit elements (transistor TFT and capacitor Cap; ¶ [0030]);
an overcoat layer (170; ¶ [0028]) covering the circuit element layer (region of TFT/Cap);
an auxiliary electrode (212a/231; ¶ [0027] and [0052]) disposed on the overcoat layer (170) in the non-emission area (edges of display device) and having multiple layers (212a/231) with a reflective layer (Ag, Al 211a; ¶ [0027]) therebetween (as a bridge between left/right 212a portions);
an electron transport layer (ETL 222; ¶ [0036]) covering (upper and bottom surfaces of) the auxiliary electrode (212a/231); and
a cathode electrode (230; ¶ [0040]) disposed on the electron transport layer (222),
wherein the auxiliary electrode (212a/231) includes an electrode hole (212a’/231’; ¶ [0053]) passing through the multiple layers (212a/231), and
wherein the reflective layer (211a) includes at least one protrusion (exposed left side or exposed right side of 211a in 212a’/231’) protruding toward inside (extending inwardly) from a sidewall (exposed left side vertical plane or exposed right side vertical plane) of the electrode hole (212a’/231’) and contacting (electrically and physically; ¶ [0054]) the cathode electrode (230).

Re claim 4, Lee disclose the display device of claim 1, wherein the electron transport layer (222) is discontinuously formed (has an opening at 212a’/231’) on the at least one protrusion (exposed left side or exposed right side of 211a in 212a’/231’), and the cathode electrode (230) is continuously formed (integral) on the at least one protrusion (exposed left side or exposed right side in 212a’/231’).

Re claim 7, Lee disclose the display device of claim 1, wherein the auxiliary electrode (212a/231) includes silver or silver alloy (Ag or Ag alloys as in for 230; ¶ [0040] and [0052]).

Re claim 8, Lee disclose the display device of claim 1, wherein the auxiliary electrode (212a/231) includes: a first transparent conductive layer (ITO 212a); and a second transparent conductive layer (ITO 231 as in for 230; ¶ [0040] and [0052]) disposed on the reflective layer (Ag or Al 211a), wherein the reflective layer (211a) is disposed on (below) the first transparent conductive layer (212a).

Re claims 11 and 12, Lee disclose the display device of claim 1, further comprising: an anode electrode (210; ¶ [0028]) disposed on the overcoat layer (170) in the emission area (display/active region); a bank disposed (180; ¶ [0032]) on the overcoat layer (170) and covering an edge region (left/right ends of 212/212a) of the anode electrode (210) and the auxiliary electrode (212a/231); and a light emitting layer (223; ¶ [0039]) disposed in a center region (middle) of the anode electrode (210) not covered by the bank (180), wherein the electron transport layer (222) and the cathode electrode (230) are widely (most everywhere) formed on the emission area (display/active region) and the non-emission area (edges of display device); and further comprising at least one of a hole injection layer (221; ¶ [0034]) and a hole transport layer (221; ¶ [0034]) interposed between the anode electrode (210) and the emission layer (223).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choi (US 2012/0168755 A1) and KAJIYAMA et al (US 2016/0141341 A1, hereafter Kajiyama).
Re claims 2 and 3. Lee disclose the display device of claim 1.
But, fails to disclose wherein the at least one protrusion has an irregular shape; and wherein the at least one protrusion has a shape in which at least one region is reverse-tapered.
However,
Kajiyama discloses in FIG. 4 a display device, comprising: a reflective layer (Ag-based 31b; ¶ [0023]), wherein the reflective layer (31b) includes at least one protrusion (left/right extensions from left/right 12 into A2) protruding toward inside (extending inwardly) from a sidewall (exposed left side tilted plane or exposed right side tilted plane) of an electrode hole (A2; ¶ [0025]), the at least one protrusion (left/right extensions from left/right 12) has an irregular shape (bent line segments); and wherein the at least one protrusion (left/right extensions from left/right 12) has a shape (form/pattern) in which at least one region  (111; ¶ [0032]) is reverse-tapered (¶ [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the at least one protrusion to have an irregular shape; and wherein the at least one protrusion has a shape in which at least one region is reverse-tapered, as disclosed by Kajiyama, in order to increase the number of contact points ensuring adhesion between the cathode and the auxiliary electrode, and to also provide protection to adjacent electrodes from etch processes of other electrodes (Kajiyama; ¶ [0225] and [0034]).

Re claim 5, Lee disclose the display device of claim 1, wherein the electron transport layer (222) exposes another region (in 212a’/231’) of the at least one protrusion (exposed left side or exposed right side of 211a in 212a’/231’).
But, fails to disclose wherein the electron transport layer (222) covers one region of the at least one protrusion (exposed left side or exposed right side of 211a in 212a’/231’).
However, Kajiyama discloses in FIG. 4 wherein a transport layer (32; ¶ [0028]) covers one region (left/right upper surfaces extending into hole A2) of an at least one protrusion (left/right extensions from left/right 12 into A2) and exposes (does not cover) another region (contact points of 31b and 33) of the at least one protrusion as part of the discussed for claims 2 and 3 as part of the protrusions with increased number of contact points protective structures discussed for claims 2 and 3.

Re claim 6, Lee disclose the display device of claim 5, wherein the cathode electrode (230) covers (contacts) the exposed another region (center of 211a) of the at least one protrusion (exposed left side or exposed right side of 211a in 212a’/231’).

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Im et al (US 2018/0151828 A1, hereafter Im).
Re claim 9, Lee disclose the display device of claim 1.
But, fails to disclose wherein the circuit element layer (region of TFT/Cap) includes: an auxiliary wire disposed on the substrate (100) and connected to a power line; at least one insulating layer covering the auxiliary wire; and a bridge electrode disposed on the at least one insulating layer and connected to the auxiliary wire through a contact hole, wherein the auxiliary wire is connected to the bridge electrode through a via hole passing through the overcoat layer (170).
However,
Im discloses in FIG. 1 a display device, comprising: a circuit element layer (region of TFT T/light shielding layer 8; ¶ [0029]), wherein the circuit element layer (region of TFT T/8) includes: an auxiliary wire (31; ¶ [0046]) disposed on a substrate (10; ¶ [0046]) and connected to a power line (VSS not shown; ¶ [0043]); at least one insulating layer (11; ¶ [0046]) covering the auxiliary wire (31); and a bridge electrode (32; ¶ [0047]) disposed on the at least one insulating layer (11) and connected to the auxiliary wire (31) through a contact hole (H5; ¶ [0047]), wherein the auxiliary wire (31) is connected to the bridge electrode (32) through a via hole (H5; ¶ [0047]) passing through an overcoat layer (12; ¶ [0046]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee such that the circuit element layer includes: an auxiliary wire disposed on the substrate and connected to a power line; at least one insulating layer covering the auxiliary wire; and a bridge electrode disposed on the at least one insulating layer and connected to the auxiliary wire through a contact hole, wherein the auxiliary wire is connected to the bridge electrode through a via hole passing through the overcoat layer, as disclosed by Im, in order to form stacked, larger auxiliary electrode wiring so that, in addition to reduced cathode resistance, the thickness of the organic light emitting display device can be reduced (Im; ¶ [0057]). 

Re claim 10, Lee and Im discloses the display device of claim 9, wherein the electrode hole (212a’/231’ of Lee) is disposed in a region (area of auxiliary electrode/wiring of Lee and Im) corresponding to the via hole (H5 of Im) as part of the stacked, larger auxiliary electrode wiring discussed for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892